NO. 07-06-0299-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               SEPTEMBER 13, 2006
                         ______________________________

           RITA MORENO ANDRADE, Individually and as Representative
            of the Estate of JOSE ISABEL ANDRADE, Deceased, and as
           Next Friend for GUSTAVO ANDRADE MORENO, a Minor Child;
             ISABEL ANDRADE PARRA; BERTHA ANDRADE PARRA;
           VICTORIANO ANDRADE PARRA; ESTELA ANDRADE PARRA,

                                                                            Appellants

                                           V.

                    DISCOUNT TIRE COMPANY OF TEXAS, INC.,

                                                                            Appellee
                       _________________________________

            FROM THE 63rd DISTRICT COURT OF VAL VERDE COUNTY;

                  NO. 24678-B; HON. THOMAS F. LEE, PRESIDING
                       _______________________________

                            ORDER DISMISSING APPEAL
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellants, by and through their attorneys, have moved to dismiss the appeal

numbered above due to all matters having been resolved between the parties. Without

passing on the merits of the case, we grant the motion pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at the request
of appellants, no motion for rehearing will be entertained, and our mandate will issue

forthwith.



                                              Brian Quinn
                                              Chief Justice




                                          2